                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:19-cv-00044-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  EDWARD ERIC BEHRENS,

        Defendant.



                                INTRODUCTION
      Before the Court is Edward Behrens’ Motion for Judgment of Acquittal, or

in the Alternative, New Trial. Dkt. 105. Behrens’ motion is based on the

Government’s failure to disclose Brady information prior to trial. The Court held a

hearing on the motion on April 19, 2021. For the reasons that follow, the Court

will grant the motion, vacate the guilty verdict, and grant Behrens a new trial.

                                 BACKGROUND
      In August 2020, a jury convicted Behrens of possession with intent to

distribute methamphetamine.

      On February 2, 2019, Edward Behrens was arrested following a traffic stop.

During the stop an officer discovered a pound of methamphetamine under the



MEMORANDUM DECISION AND ORDER - 1
driver’s seat. Behrens was the driver and sole occupant of the vehicle. The officer

testified that the methamphetamine was wrapped in a burrito shape and was

partially sticking out from under the driver’s seat. Dkt. 89 at 16-24.

      On February 6, 2019, Detective McCarthy searched Behrens’ vehicle. Dkt.

91 at 34. McCarthy found various personal items belonging to Heather Mayes,

Behrens’ then fiancé, and others. Id. Specifically, McCarthy found a Walmart

money transfer receipt with no identifying information and checks belonging to

Isaiah Hernandez. McCarthy photographed the checks belonging to Hernandez. Id.

The photographs of these checks were attached to McCarthy’s report and timely

disclosed to Behrens. McCarthy sent the bag containing the methamphetamine for

fingerprint analysis, but the cellophane wrapper surrounding the bag was never

fingerprinted. Dkt. 90 at 82-83.

      At trial, Behrens’ criminal record was disclosed, including two convictions

for possession with intent to distribute methamphetamine. Dkt. 90 at 97; Dkt. 91 at

103. Heather Mayes testified that she, not Behrens, primarily used the car and

would loan it out to people in exchange for heroin. Dkt. 90 at 159. Behrens

coworkers testified that he was a hard worker and had two jobs that he worked

most days. Dkt. 90 at 183; Dkt. 91 at 5, 15. Behrens’ probation officer testified that

he had a DUI shortly after being released from prison in 2018. Dkt. 90 at 133. She




MEMORANDUM DECISION AND ORDER - 2
also testified that Behrens had missed four drug tests, but had not had any dirty

UAs. Id. at 145.

      Behrens testified that, although Mayes usually drove the Impala, he was in

possession of it the entire day of his arrest. Id. at 118-19. Behrens testified that he

was driving around looking for coworkers to cover his shift when he was stopped.

He was also looking for Mayes because he believed she had relapsed on heroin. Id.

at 122. Behrens testified that he knew of Isaiah Hernandez because he believed

Mayes got heroin from Hernandez. Id at 128. Behrens stated that, after failing to

find any of his coworkers, he was going to where he thought Hernandez lived

because he thought Mayes may be there. Behrens was not surprised when

Hernandez’s name came up in relation to drug dealing. Id. at 144. Throughout trial

Behrens maintained that that the methamphetamine found when he was stopped

belonged to someone else and had been left in the car.

      The evening of the second day of trial counsel for the Government sent

defense counsel an email disclosing, for the first time, the reason Detective

McCarthy photographed Hernandez’s checks. See Dkt. 91 at 48; Dkt. 105-1 at 1-2.

The email disclosed that, two to three weeks prior to Behrens’ arrest, law

enforcement observed Hernandez get into a black Cadillac that was being tracked

because it was suspected of drug trafficking. Dkt. 105-1 at 1-2.




MEMORANDUM DECISION AND ORDER - 3
      Initially, McCarthy testified that he took the photos of Hernandez’s checks

because he knew Hernandez was involved in a related investigation and was

interested in the address on the checks. Dkt. 91 at 44-46. But, he also indicated that

Hernandez was not known to be involved in dealing drugs. Id. at 46.

      On a break, Defense counsel disclosed the email to the Court and raised

concerns that there may be additional information on Hernandez that would be

relevant to Behrens’ case. Id. at 48. The Court gave counsel the option to continue

or take a recess. Id. at 53-54. After a short recess, defense counsel chose to

continue and was given latitude to broadly question McCarthy. The Court declined

to rule on any Brady motion at that time. Id. at 60.

      Defense counsel questioned McCarthy about Hernandez’s criminal record,

and what law enforcement knew about his drug trafficking activity. McCarthy

testified that a few weeks prior to Behrens arrest, Hernandez was observed getting

into a black Cadillac in a Walgreens parking lot. Id. at 66-67. Law enforcement

was using a GPS tracker on the Cadillac and performing a “loose follow” on it.

Therefore, McCarthy did not know how much time Hernandez spent in the

Cadillac. Id. at 67-68. McCarthy testified that the Cadillac was stopped the

following day and officers found methamphetamine in the vehicle. Id. at 69.

Hernandez was not present when the Cadillac was stopped, and McCarthy testified




MEMORANDUM DECISION AND ORDER - 4
Hernandez was never observed with drugs. Id. at 69.

      McCarthy then testified that Hernandez had been arrested in March 2019 for

a past burglary and possession of heroin with intent to distribute. Id. at 71. Defense

counsel asked McCarthy: “I do appreciate you letting me know this information,

this new information. Is there anything else out there?” To which McCarthy

responded: “No.” Id. at 72. McCarthy never conducted any further investigation

into Hernandez or why his checks were in Behrens’ car. Nor did McCarthy ask

Mayes any questions about the checks.

      Following trial, the Government disclosed information about Hernandez to

Behrens, including arrest reports, investigation reports, and text messages between

law enforcement officers. Dkt. 105-4.

      On September 30, 2020, defense counsel obtained two reports regarding

Hernandez from a public records request. Id at 2. The first concerned a theft

Hernandez committed at a Walmart on December 24, 2018. Dkt. 105-5 at 1. The

second was an arrest report regarding Hernandez’s March 3, 2019 arrest for

possession of heroin. Id. at 6. In addition to possessing heroin, Hernandez was in

possession of marijuana, baggies, a ledger of “people that owe,” and an unloaded

handgun. Id.

      On October 7, 2020 the Government disclosed a Crime Stoppers report




MEMORANDUM DECISION AND ORDER - 5
generated on October 10, 2018. Dkt. 105-6 at 1. The report described Luis Rojas

selling various drugs, including methamphetamine, at 1977 Owyhee Street. The

reporting party provided a link to the facebook page of “Zay Rojas,” which is a

known alias of Hernandez. Id. at 1-2. The Government also disclosed an email

from Detective McCarthy to Government counsel indicating there were some files

on Hernandez that Behrens would need to obtain through a public records request.

Dkt. 105-6 at 64

      Also on October 10, the Government disclosed text messages regarding

Hernandez that were sent between Officer Thompson, with the intelligence led

policing unit, and various officers in the field. Dkt. 105-6 at 60. The first text

exchange occured between Thompson and McCarthy on the morning of January

30, 2019:

      McCarthy: What’s zay rojas’ name?
      Thompson: Isaiah Hernandez I believe. I’m at micro briefing…will get it in
                a few.
      McCarthy: He just landed at that addy

      Thompson: [Sends picture of Hernandez].

Dkt. 105-6 at 65. Then on January 30, 2019, at 12:32 p.m., Officer Zubizarreta has

the following exchange with Thompson:

      Zubizarreta: Hey was there a last name of Rojas involved in the shooting on
                   Phillipi?



MEMORANDUM DECISION AND ORDER - 6
       Thompson: No, but Zay Rojas on FB, is Isaiah Hernandez is associated
                 with it.
       Zubizarreta: In a meeting. Is he a bad dude? U have a pic? Ahhh. I thought
                    he was connected with those guys?

       Thompson: Young, but bad. Hangs with Rudy Ortega, Sammy Martinez,
                 etc. Guns/drugs. [Sends picture of Hernandez]

Id. at 69.

       On November 5, 2020, the Government disclosed the tracking warrant for,

and FBI report regarding, the black Cadillac Hernandez was seen in. Dkt. 105-7.

The tracking warrant was issued on January 30, 2019. Law enforcement believed

the Cadillac may have been transporting significant quantities of

methamphetamine. The FBI report indicates that the Cadillac was stopped outside

of Twin Falls, Idaho on January 31, 2019. When the Cadillac was searched,

officers located 61.8 grams of methamphetamine, they also discovered that

multiple sections of the vehicle had been taken apart in the past – consistent with

drug smuggling activity.

       On December 28, 2020 counsel for the Government emailed defense counsel

that the tracking device data for the Cadillac is no longer available. Dkt. 105-8 at 1.

       On April 8, 2021, the Government disclosed the existence of a report

connecting Hernandez to a significant source of methamphetamine in the Treasure

Valley. Brady Hearing, Defense Exhibit A. The report was generated prior to



MEMORANDUM DECISION AND ORDER - 7
December 2019. The source of supply was associated with the Cadillac that

Hernandez was observed getting into, and which was ultimately stopped with

methamphetamine in Twin Falls.

       On April 2, 2021, Behrens filed his motion for acquittal, or a new trial,

based on the Government’s failure to disclose information regarding Hernandez.

The Court held a hearing on the motion on April 19, 2021.1 At the hearing

Detective McCarthy testified that Hernandez was observed getting into the

Cadillac on January 30, 2019, only 3 days before Behrens arrest, instead of 2-3

weeks as he had previously testified. McCarthy also testified that he observed

Hernandez getting into the Cadillac at 2131 Owyhee Street – the same address

listed on Hernandez’s checks found in Behrens car – not at a Walgreens. McCarthy

further testified that the Cadillac was being surveilled because it may have been

bringing 10 pounds of methamphetamine to Idaho from Las Vegas. Finally,

McCarthy testified that he took the photos of Hernandez’s checks because they

matched the address where Hernandez was seen getting into the Cadillac.



       1
         At the hearing, Behrens called Christopher Jackson, a former cell mate, who relayed a
story Hernandez had told him regarding a female stealing methamphetamine. According to the
testimony the female’s vehicle was similar to Behrens’ Impala and the time period would have
been about correct. Hernandez allegedly relayed this information to Jackson sometime between
October 2019 and February 2020. Even if the story is true, it is not relevant to determining
whether the Government violated its disclosure obligations under Brady.



MEMORANDUM DECISION AND ORDER - 8
         At the hearing, Officer Thompson testified that all of the information

provided to Behrens since trial was available and could have been provided prior to

trial.

         Prior to the hearing, Heather Mayes submitted a declaration stating that

defense counsel had shown her a picture of Isaiah Hernandez in October 2020 and

that she recognized him as Zay Rojas. Dkt. 105-2 at 1. Mayes believed it was

likely Hernandez was in the car shortly before Behrens was arrested. Id. at 2.

                                  LEGAL STANDARD

         In Brady v. Maryland, 373 U.S. 83 (1963), the Court held that the

suppression of evidence favorable to the accused violates due process of law,

irrespective of whether the suppression is done in good faith or bad.

         To obtain a new trial,2 or other relief, based on an alleged Brady violation,

the Defendant must show that 1) the evidence at issue was favorable, either



         2
          Defendant brings his motion under Federal Rules of Criminal Procedure 29 and 33, and
Brady v. Maryland. The Court’s initial view was that the correct procedural mechanism to bring
a motion for a new trial based on a Brady violation was Rule 33. However, upon further research
and reflection, the Court finds that a defendant may bring a motion for a new trial, or other
appropriate relief, due to a Brady violation, without reference to Rule 33. This is because a
Brady violation is a due process violation, and the Court has inherent supervisory authority to
craft an appropriate remedy curing such a violation. See United States v. Garrison, 888 F.3d
1057, 1065 (9th Cir. 2018). Therefore, the 14-day time limit of Rule 33 does not apply. Indeed,
in United States v. Jernigan, 492 F.3d 1050 (9th Cir. 2007), the Defendant had been convicted in
2001 and brought a motion for a new trial under Brady three years later. The Ninth Circuit held
(Continued)



MEMORANDUM DECISION AND ORDER - 9
because it is exculpatory or impeaching; 2) the evidence was suppressed by the

Government, willfully or inadvertently; and 3) the suppressed evidence must be

material to the guilt or innocence of the defendant. United States v. Jernigan, 492

F.3d 1050, 1051 (9th Cir. 2007).

                                         ANALYSIS

       The first two prongs of the Brady analysis are easily met. The evidence that

Hernandez was 1) a known associate of methamphetamine traffickers and 2)

Detective McCarthy observed him in a Cadillac thought to be associated with

significant amounts of methamphetamine three days before Behrens arrest is both

exculpatory and impeaching. The evidence is exculpatory because it demonstrates

that someone who’s checks were in Behrens car had access to pound quantities of

methamphetamine. It is impeaching because it calls into question the thoroughness

of law enforcement’s investigation of Behrens.

       Further, the evidence of Hernandez, and his aliases, could have led Behrens

to other favorable evidence. See United States v. Price, 566 F.3d 900, 911–12 (9th




that the Defendant was entitled to a new trial based on the suppressed evidence. In Jernigan, the
9th Circuit never referenced Rule 33 nor its 14-day time limit. Further, the Ninth Circuit reviews
the denial of a motion for a new trial based on a Brady violation de novo, while it reviews a
denial of a of a Rule 33 motion for abuse of discretion. United States v. Miller, 953 F.3d 1095,
1107, n.17 (9th Cir. 2020).



MEMORANDUM DECISION AND ORDER - 10
Cir. 2009). For instance, after trial, Heather Mayes submitted a declaration that she

recognized Hernandez as “Zay Rojas” and it was likely he used the Impala in the

days preceding Behrens arrest. Dkt. 105-2 at 1. While Behrens was aware of the

fact that Hernandez was a drug dealer, the late-disclosed evidence would have

given him additional avenues to investigate his defense.

      The evidence regarding Hernandez was not fully disclosed. It was not until

the Brady hearing that Behrens learned that Detective McCarthy observed

Hernandez get into the Cadillac at 2131 Owyhee Street – the address listed on the

checks. While the general contours of law enforcement’s knowledge of Hernandez

was disclosed during trial, the specific evidence tying Hernandez to

methamphetamine traffickers, and law enforcement’s knowledge thereof, was not

disclosed until after trial – even as late as the Brady hearing.

      The real issue is whether the suppressed evidence was material. The

touchstone of materiality review is whether admission of the suppressed evidence

would have created a “‘reasonable probability’ of a different result.” Kyles v.

Whitley, 514 U.S. 419, 434 (1995) (citing United States v. Bagley, 473 U.S. 667,

682 (1985)). A defendant need not show that she “would more likely than not have

received a different verdict with the evidence.” Id. Instead, she must show only

that “the government's evidentiary suppression ‘undermines confidence in the




MEMORANDUM DECISION AND ORDER - 11
outcome of the trial.’” Id. (quoting Bagley, 473 U.S. at 678). In considering

whether the failure to disclose exculpatory evidence undermines confidence in the

outcome, judges must “‘undertake a careful, balanced evaluation of the nature and

strength of both the evidence the defense was prevented from presenting and the

evidence each side presented at trial.’” Bailey v. Rae, 339 F.3d 1107, 1119 (9th

Cir. 2003) (quoting Boss v. Pierce, 263 F.3d 734, 745 (7th Cir.2001)). In other

words, “the withheld evidence must be analyzed ‘in the context of the entire

record.’” Benn, 283 F.3d at 1053 (quoting United States v. Agurs, 427 U.S. 97, 112

(1976)).

      At trial, Behrens was able to show, through McCarthy’s testimony, that

Hernandez was observed getting into a Cadillac in a Walgreens parking lot a few

weeks before Behrens arrest. The Cadillac was being surveilled because it may

have been carrying narcotics, but Hernandez was never observed with drugs. The

Cadillac was stopped the next day and some quantity of methamphetamine was

found. Behrens was also able to show that Hernandez had previously been arrested

for possession of heroin. Behrens was also able to show that Mayes primarily

drove the Impala and loaned it out in exchange for heroin.

      If Behrens had the late disclosed evidence he would have been able to tell a

far more compelling story suggesting that Hernandez was the person who left the




MEMORANDUM DECISION AND ORDER - 12
methamphetamine in Behrens’ car. He could have shown that Hernandez was

associated with a large-scale methamphetamine trafficker, and that the

methamphetamine trafficker was associated with the Cadillac. He could have

provided evidence that the Cadillac may have been transporting ten pounds of

methamphetamine at the very time when Hernandez was observed getting into it, at

his residence, just three days before Behrens’ arrest.

      The Government contends that Behrens was aware Hernandez was a drug

dealer and had adequate opportunity to make use of the mid-trial disclosures by

thoroughly cross-examining Detective McCarthy. But, Heather Mayes was a

heroin addict and Behrens testified that he knew Hernandez may have been

supplying her heroin. Simply put, Behrens had no reason to connect Hernandez to

methamphetamine trafficking until he was provided evidence disclosed by the

Government after trial. Moreover, McCarthy’s testimony actually deflected

attention away from Hernandez in a way that was inconsistent with the evidence

which law enforcement had in its possession. Specifically, McCarthy first testified

at trial that Hernandez was not a known drug dealer, but later testified that

Hernandez had been arrested for possession with intent to distribute heroin. Dkt.

91 at 46, 71. But, more importantly the jury never learned the connection between

Hernandez, the Cadillac, and significant quantities of methamphetamine.




MEMORANDUM DECISION AND ORDER - 13
      Behrens was also not able to fully investigate the information belatedly

disclosed by the government. Information that could have led to potentially

exculpatory evidence – such as Mayes recognition of Hernandez as Zay Rojas and

her disclosure that he used her car days before Behrens’ arrest.

      Behrens’ argument at trial was that the methamphetamine belonged to

someone else and that he was not aware of it. Even though the methamphetamine

was found at his feet, Behrens presented a credible argument that the

methamphetamine was not his. Had Behrens been provided all the information

which law enforcement had about Hernandez, that credible argument may well

have become convincing.

      The Court has carefully reviewed the trial transcript, and entire record, and

having done so concludes that the evidence suppressed by the Government is

material. Had Behrens had the suppressed evidence in time to make use of it, there

is a reasonable probability that he could have altered at least one juror’s assessment

of his guilt. Price, 566 F.3d at 914.

      The Court finds Behrens due process rights were violated when the

government failed to disclose favorable evidence in a manner that was prejudicial




MEMORANDUM DECISION AND ORDER - 14
to the outcome of the case. Accordingly, the Court will grant Behrens a new trial.3

                                            ORDER

       IT IS ORDERED that:

       1.      Defendant’s Motion for Judgment of Acquittal, or in the Alternative,

               New Trial (Dkt. 105) is GRANTED.

       2.      The Jury’s Verdict of Guilty (Dkt. 88) is VACATED.

       3.      The parties are directed to contact the law clerk assigned to this case

               to schedule a trial setting conference.



                                                      DATED: May 27, 2021


                                                      _________________________
                                                      B. Lynn Winmill
                                                      U.S. District Court Judge




       3
         Behrens’ motion asks for a judgment of acquittal. While district courts have discretion
in shaping remedies for Brady violations, such remedies should be tailored to the injury suffered.
Dismissing the indictment, or in this case, entering a judgment of acquittal, is a drastic step that
is only appropriate when there was flagrant prosecutorial misconduct. U.S. v. Struckman, 611
F.3d 560, 577 (9th Cir. 2010). That is not the case here.



MEMORANDUM DECISION AND ORDER - 15
